Citation Nr: 0805504	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected right 
knee post-traumatic degenerative joint disease (DJD) status-
post right arthroscopy for torn medial meniscus.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected right 
knee post-traumatic DJD status-post right arthroscopy for 
torn medial meniscus.

3.  Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service-connected right 
knee post-traumatic DJD status-post right arthroscopy for 
torn medial meniscus.

4.  Entitlement to an increased rating greater than 30 
percent for right knee post-traumatic DJD status-post right 
arthroscopy for torn medial meniscus.

5.  Entitlement to an initial rating greater than 10 percent 
for left knee degenerative arthritis.

6.  Entitlement to an initial rating greater than 10 percent 
for right ankle degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1953 to February 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision that granted 
service connection for right ankle and left knee conditions 
and assigned the initial rating and a January 2006 rating 
decision that denied all the claims listed above.  Both 
rating decisions are out of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
The veteran had a hearing before the Board in December 2007 
and the transcript is of record.

The right knee, left knee and right ankle increased rating 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has degenerative changes of the 
left ankle, but there is no competent evidence that shows a 
causal link between his condition and his service-connected 
right knee disability; arthritis of the left ankle was not 
manifest within one year following service discharge.

2.  The veteran currently has degenerative changes of the low 
back, but there is no competent evidence that shows a causal 
link between his condition and his service-connected right 
knee disability; arthritis of the low back was not manifest 
within one year following service discharge.

3.  The veteran currently has degenerative changes of his 
bilateral hips, but there is no competent evidence that shows 
a causal link between his condition and his service-connected 
right knee disability; arthritis of the hips was not manifest 
within one year following service discharge.


CONCLUSIONS OF LAW

1.  The veteran's left ankle disability is not proximately 
due to or the result of any service-connected disease or 
injury, to include service-connected right knee post-
traumatic DJD status-post right arthroscopy for torn medial 
meniscus.
38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §  3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

2.  The veteran's low back disability is not proximately due 
to or the result of any service-connected disease or injury, 
to include service-connected right knee post-traumatic DJD 
status-post right arthroscopy for torn medial meniscus.  
38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §  3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

3.  The veteran's bilateral hip disabilities are not 
proximately due to or the result of any service-connected 
disease or injury, to include service-connected right knee 
post-traumatic DJD status-post right arthroscopy for torn 
medial meniscus. 38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §  3.303, 3.304, 3.307, 3.309, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2005.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him to provide any 
relevant evidence in his possession.  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his left ankle, low back and bilateral 
hips disabilities can be attributed to his service-connected 
right knee disability.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the claimant's military service, to include 
his service connected right knee.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, any disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected. See 38 C.F.R. § 3.310. Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Here, the veteran alleges that his left ankle, low back and 
bilateral hip disabilities are manifestations of his service-
connected right knee disability.  Specifically, the veteran 
alleges he has overcompensated for his right knee for years 
and thus, his abnormal gait has caused problems with his 
knees, ankles, hips and low back.  Currently, he is service-
connected for his left knee and right ankle degenerative 
arthritis, secondary to his service-connected right knee 
disability.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

It is noteworthy that the veteran's service medical records 
are negative for any complaints, treatments or diagnoses of 
any left ankle, low back or bilateral hip disability.  
Indeed, the veteran does not argue that his left ankle, low 
back or bilateral hip disabilities are the product of any 
direct in-service injury.  Rather, he alleges these 
conditions are manifestations of years of overcompensating 
for his right knee disability.  

The veteran was service connected for his right knee 
disability in 1957, shortly after separation from service.  
VA outpatient treatment records do not indicate complaints, 
treatments or diagnoses of any left ankle, low back or 
bilateral hip conditions until 2004, decades after service.

Regardless of when the conditions arose, the crucial inquiry 
here is whether the veteran's current left ankle, low back 
and bilateral hips disabilities are proximately due to or the 
result of his service-connected right knee disability. The 
Board concludes they are not. 

No medical professional has ever linked the veteran's left 
ankle, low back or bilateral hips disabilities to his right 
knee.  VA outpatient treatment records indicate complaints 
and treatment for various orthopedic pains, to include the 
left ankle, low back and bilateral hips, but are silent in 
regard to likely etiology.

The veteran underwent a VA examination in October 2005, where 
the examiner specifically ruled out a relationship between 
the veteran's left ankle, low back and bilateral hips with 
his right knee. The examiner diagnosed the veteran with 
degenerative changes of the low back, hips, and left ankle 
indicating, "Low Back, hips, ankles pains are more likely 
than not due to degenerative changes and not related to right 
knee pain." 

The Board notes that, in contrast, an August 2004 VA examiner 
linked the veteran's left knee and right ankle degenerative 
arthritis due to the veteran's abnormal gait, which is a 
manifestation of his right knee disability.  That examiner 
found "an obvious connection between his derangement of his 
right knee with subsequent abnormal gait and requirement of 
stress on his right ankle and his left knee, requiring a 
steel brace for support of his right knee and also use of a 
cane for support because of the instability of his right 
knee."  It is noteworthy that the RO awarded the veteran 
service-connection for his right ankle and left knee 
conditions due to this VA examiner's opinion.  The opinion, 
however, did not make any findings with regard to the 
veteran's left ankle, low back or bilateral hips.

On the other hand, the October 2005 VA examiner clearly rules 
out the veteran's right knee disability as a possible cause 
of his current left ankle, low back and bilateral hips 
disabilities.  No other medical evidence conflicts with this 
conclusion. 

The Board has considered the veteran's statements that his 
abnormal gait due to his right knee disability caused his 
current problems with his left ankle, low back and hips.  
There simply is no medical evidence, however, to support the 
alleged causation and indeed there is medical evidence to the 
contrary.  Although he believes that his right knee 
disability is responsible for his left ankle, low back and 
bilateral hips disabilities, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran's service-connected right knee 
disability is responsible for his current left ankle, low 
back and bilateral hip disabilities. Secondary service 
connection requires competent medical evidence indicating 
that the condition is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
The most probative evidence of record is against such a 
finding in this case.  In light of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected right 
knee post-traumatic degenerative joint disease (DJD) status-
post right arthroscopy for torn medial meniscus, is denied.

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected right knee post-
traumatic DJD status-post right arthroscopy for torn medial 
meniscus, is denied.

Entitlement to service connection for bilateral hip 
disabilities, claimed as secondary to service-connected right 
knee post-traumatic DJD status-post right arthroscopy for 
torn medial meniscus, is denied.



REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The RO did send the veteran notice letters in August 2004 and 
September 2005 indicating for increased rating claims the 
evidence must show the conditions "have gotten worse."  
This is the specific type of notice the Court determined in 
Vazquez-Flores is insufficient to satisfy the VA's notice 
requirements.  Id.  Although it appears the veteran was asked 
about how his disabilities affect his daily life and 
occupation during his hearing before the Board in December 
2007, he was never provided specific notice as detailed in 
Vazquez-Flores.  Id.  The veteran is entitled to full and 
complete notice as detailed in Vazquez-Flores followed by a 
subsequent readjudication by the agency of original 
jurisdiction.  Corrective action is required.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded a VA examination in October 
2005, over two years ago.  That examiner indicated that his 
conditions, especially his right knee, were worse than the 
previous examination in August 2004, one year prior.  The 
examiner, however, focused mainly on the etiology of the 
veteran's non-service-connected hips, low back and left ankle 
rather than on the current severity of the veteran's 
bilateral knees and right ankle.  

In general, evaluation of a service-connected disability 
involving a joint, may be rated for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Adequate consideration 
must be given to limitation of motion and functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Here, the examiner did indicate range of motion testing for 
the various conditions, but did not include an opinion 
regarding functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint as described in 
38 C.F.R. § 4.45.  Id.  The examiner also did not address the 
veteran's complaints of instability.  It is also noteworthy 
that the October 2005 x-ray of the right knee done in 
conjunction with the examination indicated loose bodies with 
a recommendation that an MRI be conducted to further diagnose 
the current severity of the veteran's condition.  The MRI, 
however, was never conducted.  In light of Vazquez-Flores, 
the examiner should also comment on the overall effect his 
disabilities have on his employability and daily life. 

Further, the veteran testified at his December 2007 hearing 
before the Board that his knees and right ankle are more 
severe.  He indicated attending regular physical therapy at 
the VA and receiving multiple assistive devices around his 
home to aid him conducting regular daily tasks, to include 
showering and getting in and out of his car.  Currently, the 
C-file only contains VA outpatient treatment records through 
September 2005.  The RO should take this opportunity to 
obtain any and all recent VA outpatient treatment records 
from September 2005 to the present.

In light of the veteran's testimony and the inadequacy of the 
October 2005 examination a new VA examination is indicated.   




Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
entitlement to an increased rating for 
post-traumatic DJD of the right knee 
status post right arthroscopy for torn 
medial meniscus and increased initial 
ratings for right ankle and left knee 
degenerative arthritis including the 
information detailed in Vazquez-Flores v. 
Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  The veteran 
should also be advised to submit any 
pertinent evidence in his possession. 

2.  Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the veteran's left knee 
disability from the VA Medical Centers in 
Boston, Massachusetts and Jamaica Plaines, 
Massachusetts for the time period 
September 2005 to the present. Any 
negative responses should be documented in 
the file. 

3.  After the above development is 
complete and the records are obtained, 
schedule the veteran for an appropriate VA 
examination to ascertain the severity of 
his service- connected right knee, left 
knee and right ankle disabilities. The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished, to include an MRI 
if appropriate. Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should also comment 
on the veteran's complaints of instability 
as well as the overall affect his 
disabilities have on his employability and 
daily life.

4. Thereafter, readjudicate the veteran's 
claims. If the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


